 
Exhibit 10.2
 
PLAN OF EXCHANGE
BY WHICH
GFR PHARMACEUTICALS INC.
(a Nevada corporation)
SHALL ACQUIRE
Harbin Yinhai Technology Development Company Ltd.
(a corporation organized under the laws of the Peoples’ republic of China)



 
 
 
1

--------------------------------------------------------------------------------





I. RECITALS
4
 
 
 
 
1. The Parties to this Plan of Exchange:
4
(1.1) GFR Pharmaceuticals Inc..
4
(1.2) Harbin Yinhai Technology Development Company Ltd..
4
 
 
2. The Capital of the Parties:
4
(2.1) The Capital of GFRP
4
(2.2) The Capital of Yinhai
4
 
 
3. Transaction Descriptive Summary:
4
 
 
4. SEC compliance.
2
 
 
5. Nevada compliance.
2
 
 
6. Audited Financial Statements.
2
 
 
II. PLAN OF REOGANIZATION
3
 
 
1. Conditions Precedent to Closing.
3
(1.1) Shareholder Approval.
3
(1.2) Board of Directors.
3
(1.3) Due Diligence Investigation.
3
(1.4) The rights of dissenting shareholders,
4
(1.5) All of the terms, covenants and conditions
4
(1.6) The representations and warranties
4
(1.7) Certificate of majority shareholders of GFRP
4
(1.8) Absence of GFRP Liabilities
4
(1.9) Delivery of Audited Financial Statements
4
 
 
2. Conditions Concurrent and Subsequent to Closing.
6
(2.1) Delivery of Registered Capital of Yinhai.
6
(2.2) Acquisition Share Issuance
5
(2.3) Execution of Acquisition Agreements
5
(2.4) Execution of Debt Assignment Agreement
5
 
 
3. Plan of Acquisition
7
(3.1) Reorganization and Acquisition:
7
(3.2) Conversion of Outstanding Stock:
7
(3.3) Closing/Effective Date:
7
(3.4) Surviving Corporations
8
(3.5) Rights of Dissenting Shareholders:
8
(3.6) Service of Process:
8
(3.7) Surviving Articles of Incorporation:
8
(3.8) Surviving By-Laws:
8
(3.9) Further Assurance, Good Faith and Fair Dealing:
8
(3.10) General Mutual Representations and Warranties.
8
(3.10.1) Organization and Qualification.
8
(3.10.2) Corporate Authority.
8
(3.10.3) Ownership of Assets and Property.
9
(3.10.4) Absence of Certain Changes or Events.
9
(3.10.5) Absence of Undisclosed Liabilities.
10
(3.10.6) Legal Compliance.
10
(3.10.7) Legal Proceedings.
10
(3.10.8) No Breach of Other Agreements.
10
(3.10.9) Capital Stock.
10
(3.10.10) Brokers' or Finder's Fees.
11
   
(3.11) Miscellaneous Provisions
11
(3.11.1)
11
(3.11.2)
11
(3.11.3)
12
(3.11.4)
12
(3.11.5)
12
(3.11.6)
12
 
 
4. Termination
12
 
 
5. Closing
12
 
 
6. Merger Clause
12
 
 
 
 
 
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 

 
 
2

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
BY WHICH
GFR Pharmaceuticals, Inc.
(a Nevada corporation)
SHALL ACQUIRE
Harbin Yinhai Technology Development Company Ltd.
(a corporation organized under the laws of the Peoples’ Republic of China)


    This Plan of Exchange (the “Agreement” or “Plan of Exchange”) is made and
dated as of this 25th day of August, 2005, and is intended to supersede all
previous oral or written agreements, if any, between the parties, with respect
to its subject matter. Notwithstanding the foregoing, it is subject to, and
shall be interpreted together with that certain Letter of Intent, dated August
12, 2005. This Agreement anticipates extensive due diligence by both parties,
and may be terminated by written notice, at any time (i) by mutual consent; or
(ii) by either party during the due diligence period.
 
I. RECITALS


1. The Parties to this Agreement:


(1.1) GFR Pharmaceuticals Inc. ("GFRP"), a Nevada corporation.


(1.2) Harbin Yinhai Technology Development Company Ltd., a corporation organized
under the laws of the Peoples’ Republic of China (“Yinhai”).


2. The Capital of the Parties:


(2.1) The Capital of GFRP consists of 100,000,000 shares of common voting stock,
$0.001 par value authorized, of which 1,079,940 shares are issued and
outstanding.


(2.2) The Capital of Yinhai consists of RMB 21,580,000 in registered capital
(US$1=8.2 RMB), which for the purposes of this Agreement, is referred to as
“common stock” or “capital stock”.


3. Transaction Descriptive Summary: GFRP desires to acquire Yinhai and the
shareholders of Yinhai (the “Yinhai Shareholders”) desire Yinhai to be acquired
by a public company. GFRP would acquire 95% of the capital stock of Yinhai for
20,000,000 new shares of GFRP. In addition, Yinhai and/or the Yinhai
Shareholders would acquire 200,000 common shares from Richard Pierce for an
aggregate amount equal to $550,000, at the Closing. The Parties intend that the
transactions qualify and meet the Internal Revenue Code requirements for a tax
free reorganization, in which there is no corporate gain or loss recognized by
the Parties, with reference to Internal Revenue Code (IRC) sections 354 and 368.
The Parties acknowledge that the 20,000,000 new shares of common stock of GFRP
will be issued pursuant to Regulation S under the Securities Act of 1933, as
amended, and that they will contain a restrictive legend, which, among other
things, prohibits resale into the U.S. for a period of one year, in compliance
with the requirements of said Regulation S.
 
3

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 2
 
 
4. SEC compliance. GFRP shall cause the filing with the Commission of a Current
Report on Form 8-K, within four business days of the date hereof, reporting the
execution of this Agreement, and, after the closing, the filing and mailing to
its shareholders of an Information Statement on Schedule 14F-1 pursuant to Rule
14f-1 under the Securities Exchange Act of 1934, as amended, which is required
to be filed and mailed ten days before a change in the majority of the Board of
Directors of GFRP other than at a shareholders’ meeting.


5. Nevada compliance. Articles of Exchange are required to be filed by Nevada
law as the last act to make the plan of exchange final and effective under
Nevada law.


6. Audited Financial Statements. Certain filings under the Securities Exchange
Act of 1934, such as a Current Report on Form 8-K, require audited financial
statements of Yinhai to be filed with the SEC within 71 days of the initial Form
8-K filing with respect to this transaction. In connection with GFRP’s filing of
a Current Report on Form 8-K/A within 71 days after the closing, as it relates
to this transaction, audited financial statements of Yinhai will be filed with
the SEC in accordance with Form 8-K. Yinhai has agreed to provide audited
financial statements prepared in conformity with U.S. GAAP to GFRP at or prior
to closing.






The Remainder of this Page is Intentionally left Blank




4

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 3
 
 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the Parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the Closing of the following
conditions precedent:



(1.1) Shareholder Approval. Yinhai shall have secured shareholder approval for
this transaction, if required, in accordance with the laws of its place of
incorporation and its constituent documents.



(1.2) Board of Directors. The Boards of Directors of each of Yinhai and GFRP
shall have approved the transaction and this agreement, in accordance with the
laws of its place of incorporation and its constituent documents.


(1.3) Appointment of YHT nominee to GFRP’s Board. On the signing of the Plan of
Exchange, GFRP’s Board of Directors will appoint YHT’s nominee to GFRP’s Board
to fill the vacancy created by the resignation of one of the current board
members of GFRP.


(1.4) Due Diligence Investigation. Each Party shall have furnished to the other
Party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either Party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other Party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall expire on the Closing Date. The Closing Date shall be three days after the
satisfaction or waiver of all of the conditions precedent to closing set forth
in this Plan of Exchange, unless extended to a later date by mutual agreement of
the Parties.


5

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 4

 
    (1.5) The rights of dissenting shareholders, if any, of each Party shall
have been satisfied and the Board of Directors of each Party shall have
determined to proceed with the Plan of exchange.

    (1.6) All of the terms, covenants and conditions of the Plan of exchange to
be complied with or performed by each Party before Closing shall have been
complied with, performed or waived in writing;

    (1.7) The representations and warranties of the Parties, contained in the
Plan of exchange, as herein contemplated, except as amended, altered or waived
by the Parties in writing, shall be true and correct in all material respects at
the Closing Date with the same force and effect as if such representations and
warranties are made at and as of such time; and each Party shall provide the
other with a certificate, certified either individually or by an officer, dated
the Closing Date, to the effect, that all conditions precedent have been met,
and that all representations and warranties of such Party are true and correct
as of that date. The form and substance of each Party's certification shall be
in form reasonably satisfactory to the other. In addition, the conditions
precedent of Yinhai’s obligation to consummate the closing include:


                (i) A certificate of good standing on GFRP shall have been
delivered to it by the Secretary of State of Nevada;


(ii) The Stock Purchase Agreements providing for the sale of 100% of the common
stock of GFR Pharma, Inc. and GFR Health, Inc., GFRP’s wholly owned subsidiaries
(the “Subsidiaries”), shall have been executed, and they shall provide that
Richard Pierce or his nominee shall purchase said common stock.


(iii) The Debt Assignment Agreement shall have been signed by GFRP and Richard
Pierce or his nominee regarding the debt owned to GFRP by its Subsidiaries, and
it shall provide that GFRP shall assign such indebtedness to Richard Pierce or
his nominee.
 
    (1.8) Certificate of the Majority Shareholder of GFRP. It shall be a
condition precedent to the obligation of Yinhai and the Yinhai Shareholders to
consummate the transactions contemplated herein that a certificate of the
Majority Shareholders of GFRP in substantially the following form be delivered
to them on the date of execution:



(i)  
GFRP is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power to
own, operate and lease its properties and assets and to carry on its business.

(ii)  
The authorized capitalization and the number of issued and outstanding capital
shares of GFRP are accurately and completely set forth in the Plan of Exchange.

(iii)  
The issued and outstanding shares of GFRP (including the 20,000,000 new shares
of GFRP common stock to be issued at closing) have been duly authorized and
validly issued and are fully paid and non-assessable.

(iv)  
GFRP has the full right, power and authority to sell, transfer and deliver
20,000,000 new shares of its common stock to the Yinhai Shareholders, and, upon
delivery of the certificates representing such shares as contemplated in the
Plan of Exchange, will transfer to the Yinhai Shareholders good, valid and
marketable title thereto, free and clear of all liens, except for any applicable
trading restrictions imposed by, among other things, Regulation S under the
Securities Act of 1933, as amended.

(v)  
To the best of his knowledge, there is no litigation, proceeding or governmental
investigation pending or threatened against or relating to GFRP, except for a
potential claim by GFR Pharma relating to a dispute with the landlord over the
right to lease additional space, which has been disclosed to the Yinhai
Shareholders.

(vi)  
As of the Closing Date but not thereafter, the Majority Shareholder of GFRP
shall have caused GFRP to take all steps in connection with the Plan of Exchange
and the issuance of shares by GFRP thereunder which are necessary to comply in
all material respects with the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as well as the rules and regulations
promulgated pursuant thereto.

(vii)  
As of the Closing Date, GFRP shall have no material liabilities as such term is
defined by U.S. generally accepted accounting principles. 



6

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 5

 
    (1.9) Absence of GFRP Liabilities. GFRP shall have no material liabilities
as such term is defined by U.S. generally accepted accounting principles. The
certified public accounting firm of GFRP shall deliver to Yinhai a letter to
such effect, and counsel to GFRP shall deliver to Yinhai a comfort letter with
respect to the absence of liabilities. In addition, Richard Pierce hereby agrees
to indemnify and hold harmless GFRP with respect to any liability of GFRP that
existed prior to Closing and was not recorded in the accounting records of GFRP
that arises following the acquisition for a period of three years after the
Closing.


    (1.10) Delivery of Audited Financial Statements. Yinhai shall have delivered
to GFRP audited financial statements and an audit report thereon for the year
ended December 31, 2004, which audit shall be prepared by a PCAOB member audit
firm in accordance with U.S. GAAP at Yinhai’s expense.
 
    (1.11) Delivery of Non-Refundable Deposit. On the signing of the Plan of
Exchange, Yinhai and/or the Yinhai Shareholders will a US$50,000 deposit, which
is non-refundable under certain circumstances, to Richard Pierce as a deposit
for the purchase price of the 200,000 common shares from Richard Pierce.
 
2. Conditions Concurrent to Closing.


(2.1) Delivery of Registered Capital of Yinhai. Immediately upon or prior to the
Closing, the Yinhai Shareholders shall transfer to GFRP 95% of their shares of
registered capital of Harbin Yinhai Technology Development Company, Ltd.


(2.2) Acquisition Share Issuance. Immediately upon the Closing, GFRP shall issue
the acquisition shares of common stock, as follows:


GFRP Issued
  1,079,940
Acquisition Share Issuance
20,000,000
Resulting Total
21,079,940

 
(2.3) Acquisition of Subsidiaries. Immediately upon Closing, the Stock Purchase
Agreements for acquiring a 100% interest in GFRP's Subsidiaries shall have been
signed, pursuant to which stock of the Subsidiaries shall be assigned to Richard
Pierce or his nominee for a negotiated purchase price.
 
(2.4) Assignment of Debt. Immediately upon Closing, the Debt Assignment
Agreement shall have been signed by Richard Pierce or his nominee regarding the
debt owned to GFRP by its Subsidiaries, pursuant to which the debt will be
assigned to Richard Pierce or his nominee for a negotiated purchase price.
 
7

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 6
 
 
    (2.5) Resignation of Director and Officer. Immediately upon Closing, Richard
Pierce will resign as director and officer of GFRP effective immediately. The
Parties understand that GFRP shall have filed with the Commission and mailed to
shareholders a Schedule 14F-1 ten days after the Closing Date that will set
forth the names and backgrounds of the majority of the directors that will be
appointed after the Closing Date and the offices which they shall hold with
GFRP.
 
3. Plan of Exchange


(3.1) Exchange and Reorganization: GFRP and Yinhai shall be hereby reorganized,
such that GFRP shall acquire 95% the capital stock of Yinhai, and Yinhai shall
become a 95%-owned subsidiary of GFRP.


(3.2) Conversion of Outstanding Stock: Forthwith upon the Closing, GFRP shall
issue 20,000,000 new investment shares of its common stock to or for the Yinhai
Shareholders.


(3.3) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the Parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Law. Closing shall
occur when all conditions of closing have been met or are waived by the Parties.
The Parties anticipate the filing of a Schedule 14F-1 Information Statement at
least ten days prior to any change in control of the Board of Directors of GFRP.
 
8

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 7

(3.4) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.5) Rights of Dissenting Shareholders: Each Party is the entity responsible
for the rights of its own dissenting shareholders, if any.


(3.6) Service of Process and Address: Each Party shall continue to be amenable
to service of process in its own jurisdiction, exactly as before this
acquisition. The address of GFRP is 9160 E. Deer Trail, Tucsan, AZ 85710. The
address of Yinhai is 18 Dalian Road, Pingfang Industrial Development Zone,
Harbin, Peoples’ Republic of China 150060.


(3.7) Surviving Articles of Incorporation: the Articles of Incorporation of each
Party shall remain in full force and effect, unchanged.


(3.8) Surviving By-Laws: the By-Laws of each Party shall remain in full force
and effect, unchanged.


(3.9) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Party shall and will execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both Parties covenant expressly hereby to deal fairly and in good
faith with each other and each others shareholders. In furtherance of the
Parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the Parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the Parties agree
that each Party shall bear its own costs of dispute resolution and shall not
recover such costs from any other Party.


(3.10) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each Party has
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each Party to the other, unless
otherwise provided, and they speak and shall be true immediately before Closing.
 
        (3.10.1) Organization and Qualification. Each corporation is duly
organized and in good standing, and is duly qualified to conduct any business it
may be conducting, as required by law or local ordinance.
 
        (3.10.2) Corporate Authority. Each corporation has corporate authority,
under the laws of its jurisdiction and its constituent documents, to do each and
every element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith. 


9

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 8
 
        (3.10.3) Ownership of Assets and Property. Each corporation has lawful
title and ownership of it property as reported to the other, and as disclosed in
its financial statements.
 
     (3.10.4) Absence of Certain Changes or Events. Each Party has not had any
material changes of circumstances or events which have not been fully disclosed
to the other Party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable. Specifically, and without limitation:



   
 (3.10.4-a) the business of each corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
Party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;




   
 (3.10.4-b) Neither corporation shall (i) amend its Articles of Incorporation or
By-Laws, (ii) change the number of authorized or outstanding shares of its
capital stock, or (iii) declare, set aside or pay any dividend or other
distribution or payment in cash, stock or property;




   
 (3.10.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;




   
 (3.10.4-d) Except in the ordinary course of business, neither Party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;

 
10

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 9
 

   
 (3.10.4-e) Neither Party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that Party;




   
 (3.10.4-f) Neither Party shall make any investment of a capital nature either
by purchase of stock or securities, contributions to capital, property transfers
or otherwise, or by the purchase of any property or assets of any other
individual, firm or corporation.

 
        (3.10.5) Absence of Undisclosed Liabilities. Each corporation has, and
has no reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.
 
        (3.10.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.
 
        (3.10.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.
 
        (3.10.8) No Breach of Other Agreements. This Agreement, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.
 
        (3.10.9) Capital Stock. The issued and outstanding shares and all shares
of capital stock of each corporation is as detailed herein, that all such shares
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.
 
        (3.10.10) SEC Reports, Liabilities and Taxes. ( i ) GFRP has filed all
required registration statements, prospectuses, reports, schedules, forms,
statements and other documents required to be filed by it with the SEC since the
date of its registration under the Securities Act of 1933, as amended
(collectively, including all exhibits thereto, the "GFRP SEC Reports"). None of
the GFRP SEC Reports, as of their respective dates, contained any untrue
statements of material fact or failed to contain any statements which were
necessary to make the statements made therein, in light of the circumstances,
not misleading. All of the GFRP SEC Reports, as of their respective dates (and
as of the date of any amendment to the respective GFRP SEC Reports), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder.
 
 
11

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 10
 
    (ii) Except as disclosed in the GFRP SEC Reports filed prior to the date
hereof, GFRP and its Subsidiaries have not incurred any liabilities or
obligations (whether or not accrued, contingent or otherwise) that are of a
nature that would be required to be disclosed on a balance sheet of GFRP and its
Subsidiaries or the footnotes thereto prepared in conformity with GAAP, other
than (A) liabilities incurred in the ordinary course of business, or (B)
liabilities that would not, in the aggregate, reasonably be expected to have a
material adverse effect on GFRP.
 
    (iii) Except as disclosed in the GFRP SEC Reports filed prior to the date
hereof, GFRP and each of its Subsidiaries (i) have prepared in good faith and
duly and timely filed (taking into account any extension of time within which to
file) all material tax returns required to be filed by any of them and all such
filed tax returns are complete and accurate in all material respects; (ii) have
paid all taxes that are shown as due and payable on such filed tax returns or
that GFRP or any of its Subsidiaries are obligated to pay without the filing of
a tax return; (iii) have paid all other assessments received to date in respect
of taxes other than those being contested in good faith for which provision has
been made in accordance with GAAP on the most recent balance sheet included in
GFRP’s financial statements; (iv) have withheld from amounts owing to any
employee, creditor or other person all taxes required by law to be withheld and
have paid over to the proper governmental authority in a timely manner all such
withheld amounts to the extent due and payable; and (v) have not waived any
applicable statute of limitations with respect to United States federal or state
income or franchise taxes and have not otherwise agreed to any extension of time
with respect to a United States federal or state income or franchise tax
assessment or deficiency.
 
        (3.10. 11) Brokers' or Finder's Fees. Each Party is not aware of any
claims for brokers' fees, or finders' fees, or other commissions or fees, by any
person not disclosed to the other, which would become, if valid, an obligation
of either company.
 
(3.11) Miscellaneous Provisions
 
        (3.11.1) Except as required by law, no Party shall provide any
information concerning any aspect of the transactions contemplated by this
Agreement to anyone other than their respective officers, employees and
representatives without the prior written consent of the other Party hereto. The
aforesaid obligations shall terminate on the earlier to occur of (a) the
Closing, or (b) the date by which any Party is required under its articles or
bylaws or as required by law, to provide specific disclosure of such
transactions to its shareholders, governmental agencies or other third parties.
In the event that the transaction does not close, each Party will return all
confidential information furnished in confidence to the other. In addition, all
Parties shall consult with each other concerning the timing and content of any
press release or news release to be issued by any of them.
 
        (3.11.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The Parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the Parties agree to forward original
signatures to the other Party as soon as practicable after the facsimile
signatures have been delivered.
 
12

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 11
 
        (3.11.3) The Parties to this agreement have no wish to engage in costly
or lengthy litigation with each other. Accordingly, any and all disputes which
the Parties cannot resolve by agreement or mediation, shall be submitted to
binding arbitration under the rules and auspices of the American Arbitration
Association. As a further incentive to avoid disputes, each Party shall bear its
own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur.
 
        (3.11.4) If any provision of this Agreement or the application thereof
to any person or situation shall be held invalid or unenforceable, the remainder
of the Agreement and the application of such provision to other persons or
situations shall not be effected thereby but shall continue valid and
enforceable to the fullest extent permitted by law.
 
        (3.11.5) No waiver by any Party of any occurrence or provision hereof
shall be deemed a waiver of any other occurrence or provision.
 
        (3.11.6) The Parties acknowledge that both they and their counsel have
been provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any Party presumptively. The Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.


4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, by either Party whether before or after approval by the
shareholders of Yinhai; (i) by mutual consent; (ii) by either Party during the
due diligence period, or (iii) by either Party, in the event that the
transaction represented by the anticipated Plan of exchange has not been
implemented and approved by the proper governmental authorities 45 days from the
date of this Agreement or as soon as reasonably possible after 45 days, but not
more than 60 days after the signing of the Plan of Exchange. In the event that
termination of the Plan of exchange by either or both, as provided above, the
Plan of exchange shall forthwith become void and there shall be no liability on
the part of either Party or their respective officers and directors.


5.Closing. The Parties hereto contemplate that the closing of this Plan of
Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived. The closing deliveries will be made pursuant
to the Letter of Intent, dated August 12, 2005. On the Closing Date,
certificates for the 20,000,000 shares of GFRP common stock will be delivered to
Yinhai for distribution to the Yinhai Shareholders and Richard Pierce shall be
paid by Yinhai and/or the Yinhai Shareholders an aggregate amount equal to
$550,000. Such payment to Pierce may be offset by any amounts owing to GFRP
under the Stock Purchase Agreements for the purchase of the stock of GFRP’s two
subsidiaries, and any amounts owing to GFRP under the Debt Assignment Agreement.
 
6. Merger Clause. This Plan of Exchange, together with the Letter of Intent,
constitute the entire agreement of the Parties hereto with respect to the
subject matter hereof, and such documents supercede all prior understandings or
agreements between the Parties hereto, whether oral or written, with respect to
the subject matter hereof, all of which are hereby superceded, merged and
rendered null and void.
 
13

--------------------------------------------------------------------------------


 
PLAN OF EXCHANGE
GFRP/YINHAI
Page 12

  The Parties hereto, intending to be bound, hereby sign this Plan of Exchange
below as of the date first written above.


 

GFR PHARMACEUTICALS INC.    
HARBIN YINHAI TECHNOLOGY
DEVELOPMENT COMPANY LTD.
        /s/ Richard Pierce     /s/   Tian, Ling

--------------------------------------------------------------------------------

Richard Pierce
President
   

--------------------------------------------------------------------------------

Tian, Ling
President


 
 
14

--------------------------------------------------------------------------------

